Exhibit 10.81
FIRST AMENDMENT AND WAIVER TO CREDIT AND GUARANTY AGREEMENT
FIRST AMENDMENT AND WAIVER TO CREDIT AND GUARANTY AGREEMENT (this “First
Amendment”), dated as of February 13, 2009, by and among AMERICAN REPROGRAPHICS
COMPANY, L.L.C., a California limited liability company (the “Borrower”),
AMERICAN REPROGRAPHICS COMPANY, a Delaware corporation (“Holdings”), and certain
financial institutions listed on the signature pages hereto (the “Required
Lenders”).
RECITALS
WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of December 6, 2007 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), among the Borrower, Holdings and
certain subsidiaries of the Borrower, as Guarantors, the financial institutions
from time to time party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent; and
WHEREAS, the Company has requested that the Required Lenders agree to an
extension of the deadline to deliver the Financial Plan for the Fiscal Year
2009, as set forth in Section 5.01(h) of the Credit Agreement, from January 30,
2009 to February 28, 2009 (the “Extension”);
WHEREAS, the Required Lenders have agreed to the Extension and are willing to
agree to the amend Section 5.01(h) of the Credit Agreement to reflect the
Extension; and
WHEREAS, in accordance with Section 10.02(b) of the Credit Agreement, the
parties hereto seek to enter into this First Amendment to amend Section 5.01(h)
of the Credit Agreement in the manner set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

1)  
Amendment to Section 5.01(h).

Section 5.01(h) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(h) Financial Plan. As soon as practicable and in any event no later than
thirty (30) days after the beginning of each Fiscal Year (in the case of the
2009 Fiscal Year, no later than February 28, 2009), a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows for Holdings and its Subsidiaries for each month of such
Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.07 through the final maturity date of the Loans and
(iv) forecasts demonstrating adequate liquidity through the final maturity date
of the Loans without giving effect to any additional debt or equity offerings
not reflected in the Projections, together, in each case, with an explanation of
the assumptions on which such forecasts are based all in a form and substance
reasonably satisfactory to the Administrative Agent;”

 

 



--------------------------------------------------------------------------------



 



2)  
Limited Waiver. The Required Lenders hereby waive any Default which may exist
under Section 5.01(h) of the Credit Agreement, such Waiver to be effective
solely for the period commencing January 30, 2009 and ending on the Amendment
Effective Date (as defined below). The waiver granted pursuant to this paragraph
2 shall be limited precisely as written, and shall not extend to any Default
under any other provision of the Credit Agreement or to any Default under
Section 5.01(h) of the Credit Agreement which may exist after the Amendment
Effective Date.

3)  
Representations of Holdings and the Borrower. Each of Holdings and the Borrower
represents and warrants that, after giving effect to the waiver set forth in
paragraph 2, (i) the representations and warranties of the Credit Parties set
forth in Article 4 of the Credit Agreement will be true and correct in all
material respects on and as of the Amendment Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties will be true and correct
in all material respects on and as of such earlier date and (ii) no Default or
Event of Default will have occurred and be continuing on the Amendment Effective
Date.

4)  
Effectiveness. This First Amendment shall become effective on the date when the
following conditions are met (the “Amendment Effective Date”):

  i)  
the Administrative Agent shall have received from each of Holdings, the Borrower
and the Required Lenders a counterpart hereof signed by such party or facsimile
or other written confirmation (in form satisfactory to the Administrative Agent)
that such party has signed a counterpart hereof; and
    ii)  
The Borrower shall have paid or reimbursed the Administrative Agent for all
out-of-pocket costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel for the Administrative Agent) incurred in
connection with the preparation of this First Amendment, to the extent invoiced
to the Administrative Agent or the Borrower prior to the Amendment Effective
Date.

 

 



--------------------------------------------------------------------------------



 



5)  
Miscellaneous.

  i)  
On and after the date hereof, each reference in the Credit Agreement to
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in any other Credit Document to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this First Amendment.

  ii)  
Except as specifically amended by this First Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect.
    iii)  
Except to the extent specifically set forth in paragraph 2 hereof, the
execution, delivery and performance of this Amendment shall not constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of any Agent or Lender under the Credit Agreement or any other Credit Document.
    iv)  
Section headings used herein are for convenience of reference only, are not part
of this First Amendment and shall not affect the constructions of, or be taken
into consideration in interpreting, this First Amendment.
    v)  
This First Amendment shall be construed in accordance with and governed by the
law of the State of New York.
    vi)  
This First Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

[Remainder of this page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:   /s/ JONATHAN R. MATHER         Name:   Jonathan R. Mather       
Title:   Chief Financial Officer        AMERICAN REPROGRAPHICS COMPANY
      By:   /s/ JONATHAN R. MATHER         Name:   Jonathan R. Mather       
Title:   Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



         

REQUIRED LENDERS:

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ ANTHONY W. WHITE         Name:   Anthony W. White       
Title:   Vice President        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ DOUG SLEEPER         Name:   Doug Sleeper        Title:  
Managing Director        BANK OF AMERICA, N.A.
      By:   /s/ DOUGLAS LIES         Name:   Douglas Lies        Title:  
SVP/Sr. Client Manager        WELLS FARGO BANK, N.A.
      By:   /s/ KEITH W. ENDERSEN         Name:   Keith W. Endersen       
Title:   Vice President     

 

 